Citation Nr: 0018080	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

FINDING OF FACT

The veteran has not presented competent medical evidence of 
an etiological relationship between current depression and 
his period of active service, or competent medical evidence 
that current depression is due to or aggravated by a service-
connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for depression 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a current depressive disorder had 
its onset during active service.  In the alternative, he 
contends that his service connected knee and neck 
disabilities are aggravating his depression.

Service connection may be granted for disability 
resulting from injury or disease incurred in or 
aggravated by service.  38 USCA § 1110 (West 1991).  A 
personality disorder is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(d) (1999).  

In addition, disability which is proximately due to or 
the result of a service-connected disease or injury shall 
be service-connected.  Secondary service-connection may 
also be granted for the degree to which a non-service-
connected disorder is aggravated by a service-connected 
disorder. 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).  

However, the initial inquiry in any claim before the Board is 
whether the claim is well grounded.  A person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  Establishing a well-grounded claim 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

Where the determinative issue involves medical etiology 
or a medical diagnosis, competent medical evidence that a 
claim is "plausible" or "possible" is generally required 
for the claim to be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Such determinations 
require "specialized knowledge or training," and, 
therefore, cannot be made by a lay person.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay persons are 
not competent to offer medical opinions because the 
"questions involved [do] not lie within the range of 
common experience or common knowledge."  Id. 

Claims for secondary service connection must be well 
grounded.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
Jones v. Brown, 7 Vet. App. 134, 138 (1994). 

In the instant case, the veteran's service medical records 
are negative for clinical findings or a diagnosis of an 
acquired psychiatric disorder, such as major depression.  
During service, the veteran was admitted to a service 
department hospital in April 1972 for psychiatric evaluation 
after an alleged mild drug overdose.  The diagnosis was 
inadequate personality, existed prior to service.  On mental 
status examination, the veteran's mood was slightly 
depressed, but a depressive acquired psychiatric disorder was 
not diagnosed.  The veteran's separation from service was 
recommended and accomplished. 

Years after service, the veteran received a diagnosis of 
depression.  During VA hospitalization in January 1990 for 
treatment of orthopedic disorders, the veteran was evaluated 
by a psychiatric consultant, who rendered Axis I diagnoses of 
adjustment disorder with mixed emotional features, alcohol 
dependence, and narcotic analgesic abuse.  At that time, the 
veteran stated that he had had suicidal thoughts four months 
earlier because of concerns about financial and medical 
problems.  

In March 1996, the veteran was admitted to a VA Medical 
Center for psychiatric evaluation.  Discharge diagnoses 
included: on Axis I, major depression; and, on Axis II, 
histrionic and passive aggressive traits.  At a VA 
examination in January 1998, diagnoses included dysthymic 
disorder and major depressive disorder, single episode.  The 
medical evidence thus shows that the veteran has a current 
diagnosis of depression.

However, he has not presented any competent medical evidence 
of a nexus between current depression and his period of 
active service.  No physician has linked a current depressive 
disorder to any incident or manifestation while the veteran 
was on active duty.  The claim of entitlement to service 
connection for depression is thus not well grounded.  
38 U.S.C.A. § 5107(a).  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because there is no 
medical evidence of a nexus between a current depressive 
disorder, a condition present in service, and continuous 
postservice symptomatology, and there is no competent 
evidence of a chronic acquired psychiatric disorder in 
service and since service.  Furthermore, there is no medical 
opinion or medical finding that the veteran's service 
connected orthopedic disabilities have caused or aggravated 
his current acquired psychiatric disorder, and thus his claim 
for service connection for depression on a secondary basis is 
likewise not well grounded.  

The veteran's statements of his belief that his current 
depression is related to service or to his service connected 
orthopedic disabilities do not serve to make his claim well 
grounded, because a layperson is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation. Espiritu, 2 Vet. App. at 494-5 (1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for depression "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for depression.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).




ORDER

A well-grounded claim not having been submitted, service 
connection for depression is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

